Citation Nr: 1413884	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bladder problems, claimed as secondary to service-connected total abdominal hysterectomy with bilateral salpino-oophorectomy due to large uterine fibroids.

2. Entitlement to service connection for arthritis of the great toes, claimed as secondary to bunions.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for bladder problems and arthritis of the great toes.  In July 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2009.  In September 2009, the Veteran filed a timely substantive appeal via VA Form 9 (Appeal to the Board of Veterans' Appeals).  In October and December 2009, the RO issued supplemental statements of the case (SSOC), reflecting the continued denial of the claims on appeal.     

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not show additional documents pertinent to the claims, except an Appellate Brief filed by the Veteran's representative in March 2014.

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required.


REMAND

In a December 2010 letter, the Veteran asked to personally appear before the Board to give her testimony concerning her appeal.  This letter was received within  90 days of the RO's November 2010 letter certifying the appeal to the Board, and informing  the Veteran of her right to request a hearing.   Despite the Veteran's request for a hearing, however, the Board hearing has not been scheduled, nor has such hearing request been withdrawn.  Accordingly, there remains an outstanding request for a Travel Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby  REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


